Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention group I, claims 1-12, in the reply filed on 3 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 February 2021.

Claim Objections
Claim 9 is objected to because it improperly depends upon itself.  For examination, it will be interpreted as depending upon claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation “first journal bearing upstream from the motor and a second journal bearing downstream from the motor” is indefinite because the terms upstream and downstream are relative terms that are typically used denote locations with respect to the flow of fluid through a machine.  Thus, it is not clear how these terms define locations with respect to the motor itself without further clarification, i. e., the motor can be considered to be downstream from the inlet of the compressor since the compressor inlet would be inherently upstream which conflicts with the location of the journal bearing shown in the drawings.  There is no special definition of these terms in the specification.  Therefore, it is not evidently clear which bearing would be considered upstream or downstream because a fluid direction of flow has not been specifically defined with respect to the motor or bearings per se.  Clarification is requested. 
In claim 4, “the second journal bearing” is indefinite for lacking sufficient antecedent basis in the claims.  This claim should be dependent upon claim 2 or 3.  Correction is required.
In claim 8, the terms “upstream” are indefinite for the same reasons set forth above for claim 2 because the term upstream has not been defined with respect to the bearing supports or bearings per se. Since these components do 
In claim 12, the terms “downstream” and “upstream” are indefinite for the same reasons set forth above for claim 2 because the terms have not been defined with respect to the bearing supports or bearings per se.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U. S. Patent Application Publication No. 2012/0017617) in view of  Pal et al. (U. S. Patent Application Publication No. 2007/0018516).
As to claim 1, Beers et al. discloses a compressor (FIG.’s 1-2, Abstract) comprising: 
a rotor 34 (para. 0013) driven by a shaft 58 (para.0025, “motor shaft 58”, not this forms only part of the shaft running through central axis as shown); 
a motor 22 for driving the shaft 58; 
at least one bearing 56 (para.  0024, “journal bearings 56”) for facilitating rotation of the shaft 38 (since motor rotor is supported on shaft by journal bearings 56);
 a motor cooling loop 42 (para. 0015, primary flow path – see black arrows) configured to provide motor cooling [fluid] to the motor 22 (Id., as shown and described); 
a bearing cooling loop 50 (para. 0018, secondary flow path – see white arrows) configured to provide bearing cooling [fluid] to the at least one bearing 56 (para. 0024, via path 50a); 
a bearing support 63, 64 (para. 0026, formed by structure surrounding position 63 proximate opening 64, structure shown with fasteners on the drawing figure) configured to support the least one bearing 56 the bearing support including an opening 64 (Id., “second opening 64”); 
and a duct (refer to an Annotated copy of Beers FIG. 1 attached below, as shown and indicated, duct structure interpreted broadly as surrounding fluid path noted by flow arrows) configured to communicate [fluid] from the opening 64 to an inlet of the compressor (para. 0026, as shown by flow arrows).
per se.   Beers et al. discusses using cooling fluid generically and is drawn to the specific application of a vapor cooling system.  However, compressors operate according to the same principles of operation regardless of specific working fluid utilized, air or another form of coolant.  For example, Pal et al. teaches a similar motor driven compressor configured to compress air that uses also uses air for internal cooling of the motor and bearings (FIG. 2, Abstract).   In this regard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to use air as the working and cooling fluid in Beers et al in order to provide effective thermal management of the motor driven compressor as demonstrated by Pals.    


    PNG
    media_image1.png
    548
    569
    media_image1.png
    Greyscale

Annotated Beers FIG. 1 

As to claim 2, Beers further discloses the at least one bearing includes a first journal bearing 56 upstream from the motor 22 and a second journal bearing 56 downstream from the motor 22 (para. 0022, bearings located upstream and downstream since they are arranged proximate journal bearings on both sides of motor accordingly, as currently understood in light of indefiniteness issues set forth above).
As to claim 3, Beers further discloses the bearing support supports the first journal bearing (interpreted as bearing on left side of motor shown in the drawing figure).
As to claim 4, Beers discloses the bearing cooling loop 50 is configured to provide bearing cooling air to the second journal bearing 56 from a bearing cooling air inlet 52 or 72 (para.’s 0022 and 0027). However, Beers does not explicitly set forth a transfer tube configured to do so.  However, the structure surrounding flow braches 50a and 54b provide fluid passages to deliver the fluid, thus indicating that plumbing would be required.   With this in mind, the Examiner takes Official Notice that it would have been obvious to provide a transfer tube for the bearing cooling from the inlet in order to provide the required plumbing to direct the cooling fluid accordingly.
As to claim 5, Beers discloses a tie rod  (Annotated Beers FIG. 1, broadly interpreted as structure not labelled but is formed by structure intermediate shaft 58 as shown and indicated) connecting the shaft 58 to a motor rotor shaft 38 (para. 0014, “motor rotor 38”) wherein the tie rod includes an opening (shown proximate flow arrows that provide fluid communication) configured communicate air from the bearing cooling loop towards the rotor 34.
As to claim 10, Beers discloses the duct communicates the air to the compressor inlet via an add-heat housing (the recited add-heat housing is formed by inlet structure 33 in communication with duct as shown on the Annotated copy of Beers FIG. 1, under broadest reasonable interpretation of the term “add-heat” which has not been defined explicitly in the specification).
As to claim 11, Beers discloses the motor cooling loop 42 includes a passage (Annotated Beers FIG. 1, as shown and indicated) between the motor 22 and the shaft 58 and wherein the bearing cooling loop includes the passage (noted by flow path 50a as shown).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U. S. Patent Application Publication No. 2012/0017617) in view of Pal et al. (U. S. Patent Application Publication No. 2007/0018516) as applied to claim 2, further in view of Binek  (U. S. Patent Application Publication No. 2012/0156013) and Telakowski (U. S. Patent No. 7732953)).
As to claim 8, Beers and Pal are discussed above but are silent as to locating a first seal upstream from the bearing support, a second seal upstream from the first journal bearing, and a third seal upstream from the second journal bearing.  Beers appear to show provision for seals located along the rotor and shaft at areas proximate to the journal bearings but does not provide any explicit description. The term upstream is interpreted as arranged proximate to the component due to the indefiniteness issues set forth above.   In this regard, Bilek teaches a compressor having seals 34, 36 and 38 configured for controlling air leakage and located proximate to journal bearings 30 and bearing support structure in the manner claimed (FIG. 1, para. 0012).  Telakowski further teaches a motor cooling arrangement having seals 24 located proximate journal bearings configured to direct cooling flow accordingly (FIG.’s 1-3, col. 3, lls. 5-10).    With this evidence in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide first second 
As to claim 9, once modified, the applied art collectively further teaches the air includes air leaked from at least one of the first, second, and third seals (e. g., Telakowski - seals allow leaking cooling air ).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U. S. Patent Application Publication No. 2012/0017617) in view of Pal et al. (U. S. Patent Application Publication No. 2007/0018516) as applied to claim 1 above, further in view of Thompson et al. (U. S. Patent Application Publication No. 2015/0308456).
As to claim 12, Beers and Pal are discussed above but are silent as to providing a heat shield downstream from the bearing support and upstream from the rotor. However, it is common to provide heat shields between a motor and compressor in order to improve cooling of the motor and compressor.. In this regard, Thompson teaches a compressor motor arrangement having a heat shield 100 arranged in the manner claimed (FIG. 1, para. 0029). With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Pal with a heat shield arranged as claimed in order to facilitate heat transfer and cooling of the motor and compressor as suggested by Thompson (para. 0012).




Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the prior art of record either alone or in combination does not teach or fairly suggest the compressor of claim 1 with the limitations from claim 5 further wherein the rotor includes an opening configured to communicate the air from the bearing cooling loop to a compressor inlet.
Claim 7 is dependent upon claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746